Citation Nr: 0511721	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-03 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disorder, to include anterior cruciate 
ligament (ACL) reconstruction with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from January 1984 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran an 
increased rating for his service-connected left knee 
disorder, evaluated as 10 percent disabling.

At a February 1998 VA examination, the examiner noted that 
the veteran stepped into a hole in 1995 and felt his knee 
pop.  He underwent three operations over a 2 week period for 
his injury.  The first was an ACL reconstruction with an 
allograft.  This apparently lost fixation and needed to be 
revised 2 days out.  He also required manipulation under 
anesthesia two weeks later for poor range of motion (ROM).  
Since then he has had knee pain with any activity.  He also 
complained of soreness with standing for any period of time.

The left knee revealed negative Lachman, anterior and 
posterior drawer, effusion, McMurray's sign, and joint line 
tenderness.  He had positive patellar crepitation, well 
healed scars, and he was stable to varus and valgus stress.  
He had a 1+ pivot shift.  X-rays of the left knee revealed 
fixation to be in good position.  There were mild 
degenerative changes in all 3 compartments.  The diagnosis 
was degenerative changes post ACL injury with reconstruction 
in 1985.  The examiner opined that the veteran had 
significant left knee injury from degenerative changes due to 
the left knee injury in service.

By rating action in July 1998, service connection for a left 
knee, ACL reconstruction with traumatic arthritis, rated as 
10 percent disabling under Diagnostic Code 5010-5257, was 
established effective from the date of separation from 
service.  

A March 2002 VA clinical orthopedic consultation noted that 
the veteran underwent an ACL reconstruction with cadaver 
ligament in 1995.  The bone block came loose a week after 
surgery requiring a second operation.  Thirty days later the 
knee locked up and he had a manipulation under spinal 
anesthesia.  The knee continued to swell and hurt and he was 
subsequently medically discharged from service.  He did well 
until 5 months ago when the left knee began to swell and hurt 
again.  He does a lot of squatting and kneeling in his job 
and wears a knee brace at times and takes Motrin for pain.   

The examiner noted the veteran was able to toe-heel walk, 
squat, and walk without a limp.  He favored the left knee on 
squatting.  He had full ROM of the left knee with moderate 
crepitation.  There was no tenderness, effusion, instability 
or McMurray's sign noted.  X-rays of the knee revealed the 
femoral and tibial screws in place.  There was moderate 
narrowing of the medial joint line.  The diagnosis was 
degenerative joint disease (DJD), SP ACL reconstruction, 
stable.   

The veteran was most recently afforded a VA examination of 
his left knee in December 2002.  The veteran complained of 
intermittent pain and swelling, and an occasional loose 
feeling in the left knee with popping at deep flexion.  He 
used a neoprene sleeve for warmth and help with his symptoms, 
as well as occasional anti-inflammatory medications.  He 
recently was seen by an orthopedic surgeon who recommended an 
arthroscopy to debride the knee and take a look for any 
pathology.  

Examination of the left knee revealed well healed surgical 
wounds overlying the patella tendon as well as the lateral 
distal femur and medial distal femur.  The veteran walked 
without a significant limp, and he had no swelling or warmth 
about the knee.  ROM of the left knee demonstrated a full 
extension to 105 degrees of flexion.  He had no varus or 
valgus instability on testing.  He had negative Lachman, 
anterior and posterior drawer, and McMurray's sign.  He had 
mild pain to palpation about the medial and lateral joint 
lines, and slight crepitus with passive and active ROM at the 
patellofemoral joint.  He was neurovascularly intact to all 
levels of the knee.  X-rays revealed good alignment of the 
femoral tibial joint.  There were 2 screws and washers used 
for fixation of his ACL reconstruction graft.  The femoral 
and tibial tunnels appeared to be well positioned.  There 
were slight degenerative joint changes.  The diagnosis was 
left knee post-traumatic DJD, mild at this time. 

With respect to the veteran's left knee disorder, the Board 
notes that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, instability or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December 2002 
examination did not provide medical findings with regard to 
weakened movement, instability, excess fatigability, pain on 
motion or incoordination.  As such, and in view of the time 
that has passed, further action is required.

The left knee disability is evaluated under Diagnostic Code 
5257 which provides rating criteria for evaluating a knee 
disorder based on recurrent subluxation or lateral 
instability.  The December 2002 VA examination report 
reflects that the veteran complained of an occasional loose 
feeling in the knee.  While the examiner noted that there was 
no varus or valgus instability, he did not offer sufficient 
comment on whether there was any instability or subluxation 
present in the veteran's left knee.  Without such evidence, 
there can be no informed decision as to the proper rating to 
be assigned.  

Finally, as the case is otherwise being remanded, the RO 
should attempt to obtain any additional and current treatment 
records for the veteran's left knee disorder from any private 
or VA providers.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following.  VA will notify the veteran if further action is 
required on his part.  

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his left knee disorder since 
September 1997.  The RO should obtain 
medical records from all identified 
sources, including VA Medical Center 
outpatient records for the period since 
September 1997.

2.  Upon completion of the above, the RO 
should schedule the veteran for an 
examination to determine the current 
severity of his left knee disability.  
The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated studies should be performed.  
All symptoms associated with the ACL 
repair of the left knee should be 
identified.  The examiner should:

?	Determine the degree of any recurrent 
subluxation or lateral instability 
(i.e. slight, moderate, severe).  ROM 
should be listed in degrees. The 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  The examiner 
should indicate whether there is any 
additional limitation of motion due to 
pain on use or during flare-ups, and 
if feasible, the degree of additional 
range of motion loss should be noted.

?	Determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The veteran's complaints 
of occasional pain, swelling, loose 
feeling, and popping of the left knee 
should be fully investigated, and if 
possible, the etiology should be 
indicated. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


